Citation Nr: 0908293	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome, to include as due to a qualifying chronic 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1981 to September 
1991.  He served in Saudi Arabia during the Southwest Asia 
Theater of Operations from January 5, 1991 to May 10, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision that 
denied service connection for IBS, to include as due to an 
undiagnosed illness.  The Veteran timely appealed the March 
2004 rating action, and this appeal ensued.  Jurisdiction of 
the claims files currently resides with the RO in Buffalo, 
New York.  


FINDINGS OF FACT

1.  The Veteran served in Saudi Arabia during the Southwest 
Asia Theater of Operations from January 5, 1991 to May 10, 
1991.  

2.  There are objective indications of a medically 
unexplained chronic multi-symptom illness of diarrhea 
consistent with irritable bowel syndrome (IBS) that has 
manifested to a compensable (10 percent) degree.


CONCLUSION OF LAW

The Veteran's medically unexplained chronic multi-symptom 
illnesses diagnosed as IBS is presumed due to active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
Inasmuch as the decision below grants service connection for 
IBS, there is no reason to belabor the impact of the VCAA on 
the matter; any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

II.  Relevant Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 
38 C.F.R. § 3.303(b) (2008).  This rule does not mean that 
any manifestations in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 
38 C.F.R. § 3.303(b) (2008).

The Court has held that, in order to prevail on the issue of 
direct service connection, there must be medical evidence of 
a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 
346 (1999).  In order to be considered for service 
connection, a claimant must first have a disability.  See, 
e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as ulcers 
(peptic and gastric), to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).
	
For Veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Under that section, service 
connection may be warranted for a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  The Secretary has not 
determined that any disability warrants a presumption of 
service connection under this provision.  Id.  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  No additional illness has 
been found to meet these criteria.  A "medically unexplained 
chronic multi symptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. 
§ 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. 
§ 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(4).

III.  Service Connection Analysis 

The Veteran contends that his current IBS is a result of 
having been exposed to low levels of chemical agents 
resulting from the demolition of munitions during active 
service in the Persian Gulf.  (See, VA Form 9, dated and 
signed by the Veteran in February 2005). 

Service personnel records show that the Veteran served in 
Saudi Arabia during the Southwest Asia Theater of operations 
from January 5, 1991 to May 10, 1991.  He was awarded the 
Southwest Asia Service Medal.  Thus, for purposes of 
entitlement to compensation under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317(d), the Veteran's status as a Persian Gulf 
Veteran is confirmed.

Service treatment records show that in July 1986 and February 
1987, when the Veteran was stationed in Germany, he was seen 
for complaints of nausea, vomiting, diarrhea, and fatigue.  
Diagnoses of gastroenteritis and viral gastroenteritis were 
entered, respectively.  The remainder of the service 
treatment records, to include the timeframe when the Veteran 
was stationed in Saudi Arabia, are devoid of any further 
complaints of any bowel pathology, such as diarrhea.  An 
August 1991 service discharge examination report reflects 
that the Veteran's gastrointestinal system and abdomen and 
viscera were evaluated as "normal."  On an August 1991 
Report of Medical History, the Veteran denied ever having had 
frequent stomach, liver, or intestinal trouble, or frequent 
indigestion.  

As there were only two recorded complaints of diarrhea during 
the Veteran's decade-long period of military service, neither 
of which occurred while he was stationed in Saudi Arabia 
(i.e., January 1, 1991 to May 10, 1991), the Board finds that 
the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
current IBS, most recently diagnosed by VA in January 2008 
(See, January 2008 VA outpatient treatment report).  38 
C.F.R. § 3.303(b).  

Voluminous private and VA medical evidence discloses that the 
first evidence of any bowel pathology, such as diarrhea and 
abdominal pain, was in March 1999.  In August 1999, an 
assessment of diarrhea was entered.  (See, medical reports, 
dated from March to August 1999, prepared  by United Medical 
Associates).  

In August 1999, L. B., M.D., the Veteran's treating 
physician, attributed his diarrhea to viral gastroenteritis.  
Beginning in late November 1999, the Veteran's 
gastrointestinal-related complaints (i.e., diarrhea, nausea, 
fatigue and abdominal tenderness) increased after he began 
hepatitis C treatment.  (See, January 2000 report, prepared 
by L. B., M. D., containing a diagnosis of "hepatitis C 
therapy with marked emotional and gastrointestinal side 
effects.")  By April 2000, the Veteran's hepatitis C had 
resolved, and he stopped treatment.  (See, treatment reports, 
prepared by L. B., M. D., dating from April 1999 to November 
2000).  

VA outpatient and private treatment reports, dated in July 
and December 2003, reflect that the Veteran continued to 
suffer from gastrointestinal-related symptoms--such as 
cramping, lower abdominal pain, and diarrhea--even after he 
had stopped hepatitis C treatment.  Diagnoses of 
gastroenteritis were entered.  (See, July 2003 VA outpatient 
report and December 2003 report, prepared by United Medical 
Associates).  

In December 2003, VA evaluated the Veteran, in part, to 
determine the nature and etiology of his IBS.  The VA 
examiner concluded, after a physical evaluation of the 
appellant and review of the claims files, that the Veteran's 
IBS was "more likely than not associated to and limited to 
his Hepititis [sic] treatment and the stress that was taking 
place."  The VA examiner further maintained that any 
statement as to percentage of likelihood of etiology would be 
pure conjecture.  (See, December 2003 VA general medical 
examination report).  

VA medical records, dating from 2004 to 2008, are replete 
with clinical findings that the Veteran's diarrhea, while 
exacerbated by stress, was consistent with a diagnosis of 
IBS.  (See, VA outpatient reports, dated in June and July 
2004, February 2005, July 2007 and January 2008).  

In this case, there is no evidence establishing a medical 
nexus between military service and the Veteran's IBS.  In 
fact, the only evidence of record is one that is against the 
Veteran's claim.  As previously noted, a December 2003 VA 
examiner concluded that the Veteran's IBS was more likely 
than not associated with Hepatitis treatment and the post-
service job stress.  Thus, service connection for IBS on a 
direct basis is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  In addition, no gastrointestinal disorders 
were diagnosed within the first post-service year, so service 
connection on a presumptive basis as one of the "chronic" 
disorders manifesting within one year of service separation 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.  To this end, 
an October 1991 VA examination report is devoid of any 
subjective complaints or clinical findings referable to any 
gastrointestinal pathology.  (See, October 1991 VA 
examination report). 

Notwithstanding the foregoing, the Board must also consider 
the presumptive service connection provisions applying to 
service in the Persian Gulf.  See 
38 C.F.R. § 3.317 (2008).  In this case, the Veteran's status 
as a Persian Gulf Veteran has been confirmed, and he has a 
diagnosis of IBS (See, July 2007 and January 2008 VA 
outpatient reports), which is a medically unexplained chronic 
multi symptom illness under 38 C.F.R. § 3.317(a)(2)(i).  
Thus, the remaining question is whether the Veteran's 
currently diagnosed IBS is considered to be chronic, that is, 
whether it manifested to a for a period of at least six 
months, and manifested to a compensable (at least 10 percent) 
degree.

Overall, the evidence of record shows that the Veteran 
initially complained of diarrhea in March 1999, and that it 
continued during and after he completed hepatitis C treatment 
in April 2000.  In support of the foregoing finding, VA 
medical records, dating from 2004 to 2008, are inundated with 
clinical findings to the effect that the Veteran's diarrhea, 
while exacerbated by stress, was consistent with a diagnosis 
of IBS.  (See, VA outpatient reports, dated in June and July 
2004, February 2005, July 2007 and January 2008).  

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's IBS has existed for six months or 
more, and has manifested to a compensable degree, so 
constitutes an unexplained chronic multi-symptom illness, 
which is a qualifying chronic disability under the 
presumptive service connection provisions applying to service 
in the Persian Gulf.  For these reasons, the Board concludes 
that the presumptive service connection is warranted for the 
symptoms of diarrhea and diagnosed as IBS.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for IBS as due to a qualifying chronic 
disability is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


